DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest an electronic device comprising: a first and second main PCB, a circuit board, and a shielding structure, the circuit board including: a first layer having a first wire between a second and third wire; a ground plane electrically connected to the second and third wire; an insulating layer between the first layer and the ground plane, the shielding structure includes a first and second upper portion, a first, second, third and fourth sidewall, the first and second upper portions are ground panels included in the first and second main PCBs, a first sidewall disposed on the second wire, a second sidewall disposed on the third wire and both sidewalls perpendicular to the first upper portion, a third sidewall disposed on the second wire, a fourth sidewall disposed on the third wire and both sidewalls perpendicular to the second upper portion; the separation space of the shielding structure having a permittivity lower than that of the permittivity of the insulating layer; in combination with all other features claimed.
Regarding claims 4-11 and 13, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pan et al. (US PG. Pub. 2003/0220129) discloses a mobile phone with dual PCB structure.
Han et al. (US PG. Pub. 2018/0204783) discloses an EMI shielding structure having heat dissipation unit.
Foster et al. (US PG. Pub. 2012/0320558) discloses an electromagnetic shielding structures for selectively shielding components on a substrate.
Nagata et al. (US Patent 6356173) discloses a high-frequency module coupled via aperture in a ground plane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847